            Case 2:21-cr-00416-FLA Document 1 Filed 05/27/21 Page 1 of 8 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)         ‫ ܆‬Original    ‫ ܆‬Duplicate Original


                                UNITED STATES DISTRICT COURT                                                                            FILED
                                                                                                                             CLERK, U.S. DISTRICT COURT



                                                                                                                                     5/27/2021
                                                        for the                                    LODGED
                                                                                            CLERK, U.S. DISTRICT COURT   CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                            BYl{J.u...::.J/,_u.,J,,Je..,DEPUTY
                                            Central District of California                  5/27/2021
                                                                                         CENTRAL DISTRICT OF CALIFORNIA
 United States of America                                                                               jb
                                                                                          BY: ____________BB______ DEPUTY




                 v.
                                                                  Case No.    2:21-mj-02629 -duty
 GUILLERMO MENDEZ-GARCIA,
  aka “Guillermo Mendez,”

                 Defendant.

                           CRIMINAL COMPLAINT BY TELEPHONE
                          OR OTHER RELIABLE ELECTRONIC MEANS

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of January 7, 2021, in the county of Ventura in the Central District of California, the

defendant violated:

           Code Section                                           Offense Description

           8 U.S.C. §§ 1326(a), (b)(2)                            Illegal Alien Found in the United
                                                                  States Following Deportation

         This criminal complaint is based on these facts: Please see attached affidavit.

         _ Continued on the attached sheet.


                                                                                  /s/ Minerva Bolivar
                                                                                Complainant’s signature

                                                                        Minerva Bolivar, Deportation Officer
                                                                                 Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:                5/27/21
                                                                                     Judge’s signature
                                                                            CHARLES F. EICK
 City and state: Los Angeles, California                                  U.S. MAGISTRATE JUDGE
                                                                                 Printed name and title




SAUSA: M. Chan
  Case 2:21-cr-00416-FLA Document 1 Filed 05/27/21 Page 2 of 8 Page ID #:2



                                AFFIDAVIT
     I, Minerva Bolivar, being duly sworn, declare and state as

follows:

                        I. PURPOSE OF AFFIDAVIT
     1.      This affidavit is made in support of a criminal

complaint and arrest warrant against GUILLERMO MENDEZ-GARCIA,

also known as “Guillermo Mendez” (“MENDEZ-GARCIA”), charging him

with a violation of Title 8, United States Code, Sections

1326(a) and (b)(2), Illegal Alien Found in the United States

Following Deportation.

     2.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

arrest warrant and does not purport to set forth all of my

knowledge of or investigation into this matter.          Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

      II. BACKGROUND OF DEPORTATION OFFICER MINERVA BOLIVAR
     3.      I am a Deportation Officer (“DO”) with the United

States Department of Homeland Security (“DHS”), Immigration and

Customs Enforcement (“ICE”).       I have been a DO with ICE,

formerly known as the Immigration and Naturalization Service

(“INS”), since June 2009.      I am currently assigned to the Los

Angeles Enforcement and Removal Operations (“ERO”) field office.
  Case 2:21-cr-00416-FLA Document 1 Filed 05/27/21 Page 3 of 8 Page ID #:3



                   III. STATEMENT OF PROBABLE CAUSE
     4.    On or about January 7, 2021, the Pacific Enforcement

Response Center (“PERC”) received an electronic notification

based on biometric fingerprint information that MENDEZ-GARCIA, a

previously deported criminal alien, was arrested and in the

custody of the Ventura County Sheriff’s Department (“VCSD”) in

Ventura, California.

     5.    On May 26, 2021, I was notified by DO James Bell, Jr.

that MENDEZ-GARCIA was currently in the custody of the Ventura

County Jail, with a state court hearing date of June 10, 2021.

     6.    Based on my training and experience, I know that a DHS

“A-File” is a file in which immigration records are maintained

for aliens admitted to or found in the United States.           I also

know that a DHS A-File usually contains photographs,

fingerprints, court records of conviction, and records relating

to deportation or other actions by the legacy Immigration and

Naturalization Service (“INS”) or DHS with respect to the

subject alien for whom the DHS A-File is maintained.

     7.    On or about January 22, 2021, I obtained and reviewed

the DHS A-File A026-551-901, which is maintained for the subject

alien “GUILLERMO MENDEZ-GARCIA.”         The A-File contained the

following documents and information:

           a.    Photographs of the subject alien to whom DHS A-

File A026-551-901 corresponds.       Photographs of MENDEZ-GARCIA

from the A-file were compared to photographs of MENDEZ-GARCIA

taken at the time of his arrest and booking with the VCSD on or




                                     2
  Case 2:21-cr-00416-FLA Document 1 Filed 05/27/21 Page 4 of 8 Page ID #:4



about January 7, 2021.     I thus determined that DHS A-File A026-

551-901 and its contents correspond to MENDEZ-GARCIA.

           b.    Ten executed Warrants of Removal/Deportation (I-

205) and one Notice to Alien Ordered Removed/Departure

Verification (I-296) indicating that MENDEZ-GARCIA was

officially removed from the United States on or about January

21, 2004, June 25, 2004, December 1, 2005, November 19, 2008,

August 19, 2009, December 23, 2009, May 30, 2012, March 17,

2014, February 13, 2018, October 18, 2018 and July 9, 2020.            I

know from my training and experience that a Warrant of

Removal/Deportation or Notice to Alien Ordered Removed/Departure

Verification is executed each time a subject alien is removed

and excluded from the United States by DHS (and its predecessor

agency, INS) and usually contains the subject’s photograph,

signature, and fingerprint.      The executed Warrants of

Removal/Deportation and Notice to Alien Ordered

Removed/Departure Verification in MENDEZ-GARCIA’s DHS A-File

contain a photograph, signature, and fingerprint.

           c.    A certified conviction record showing that

MENDEZ-GARCIA was convicted on or about August 24, 2000, of

Grand Theft Person, in violation of California Penal Code

Section 487(c), in the Superior Court of the State of

California, County of Ventura, Case Number CR49227, for which

MENDEZ-GARCIA was sentenced to 1 year 4 months’ imprisonment.

           d.    A certified conviction record showing that

MENDEZ-GARCIA was convicted on or about January 5, 2005, of

Receiving Stolen Property, in violation of California Penal Code


                                     3
  Case 2:21-cr-00416-FLA Document 1 Filed 05/27/21 Page 5 of 8 Page ID #:5



Section 496(a), in the Superior Court of the State of

California, County of Ventura, Case Number 2004043762, for which

MENDEZ-GARCIA was sentenced to 2 years’ imprisonment.

           e.    A certified conviction record showing that

MENDEZ-GARCIA was convicted on or about February 23, 2007, of

Unlawful Driving/Taking Vehicle, in violation of California

Vehicle Code Section 10851(a), in the Superior Court of the

State of California, County of Ventura, Case Number 2006012161,

with two enhancements for Commission of Offense Within Five

Years of Imprisonment, under California Penal Code Section

666.5(b), for which MENDEZ-GARCIA was sentenced to a total of 4

years’ imprisonment.

           f.    A certified conviction record showing that

MENDEZ-GARCIA was convicted on or about June 15, 2010, of

Unlawful Taking Vehicle, in violation of California Vehicle Code

Section 10851(a), in the Superior Court of the State of

California, County of Ventura, Case Number 2009042973, with an

enhancement for Commission of Offense Within Five Years of

Imprisonment, under California Penal Code Section 666.5(b) for

which MENDEZ-GARCIA was sentenced to a total of 4 years’

imprisonment.

           g.    Certified conviction records showing that MENDEZ-

GARCIA was convicted on or about June 10, 2013, of False

Statements to a Federal Officer, in violation of Title 18,

United States Code, Section 1001, in the United States District

Court, Southern District of California, Case Number 12-CR-3604-

WQH, for which MENDEZ-GARCIA was sentenced to 24 months’


                                     4
  Case 2:21-cr-00416-FLA Document 1 Filed 05/27/21 Page 6 of 8 Page ID #:6



imprisonment.    According to the criminal complaint filed in that

case, MENDEZ-GARCIA attempted to enter the United States at the

San Ysidro Port-of Entry by presenting a fraudulent birth

certificate and a California state identification card in his

name.   His deception was discovered after he was escorted to

secondary inspection and fingerprinted, where it was discovered

he was in fact a Mexican citizen with a prior removal order.

           h.    Certified conviction records showing that MENDEZ-

GARCIA was convicted on or about October 16, 2018 of Improper

Entry by an Alien (Misdemeanor), in violation of Title 18,

United States Code, Section 1325, in the United States District

Court, Southern District of California, Case Number 18-CR-2022-

JLB, for which MENDEZ-GARCIA was sentenced to time served.

           i.    Certified conviction records showing that MENDEZ-

GARCIA was convicted on or about December 13, 2019, of Improper

Entry by an Alien (Felony), in violation of Title 8, United

States Code, Section 1325, in the United States District Court,

Southern District of California, Case Number 19-CR-3187-CAB, for

which MENDEZ-GARCIA was sentenced to 12 months’ and 1 day

imprisonment.

           j.    Various documents, in addition to the Warrant of

Removal/Deportation and Notice to Alien Ordered

Removed/Departure Verification, indicating that MENDEZ-GARCIA is

a native and citizen of Mexico.       These documents include: (i) an

order of the Immigration Judge ordering MENDEZ-GARCIA removed to

Mexico; and (ii) Sworn Statements, dated November 5, 2008,

September 23, 2009, July 21, 2009, October 20, 2010 and March


                                     5
  Case 2:21-cr-00416-FLA Document 1 Filed 05/27/21 Page 7 of 8 Page ID #:7



17, 2014, in which MENDEZ-GARCIA admitted that he is a citizen

of Mexico.

     8.      On or about January 13, 2021, I reviewed the printouts

of the Criminal Identification Index (“CII”).          Based on my

training and experience, I know that the CII database tracks and

records arrests and convictions of individuals according to an

individual’s CII number.      The CII printouts confirmed that

MENDEZ-GARCIA had been convicted of the crimes reflected in the

documents contained in MENDEZ-GARCIA’s DHS A-File.

     9.      On or about January 11, 2021, I reviewed the printouts

of ICE computer indices on MENDEZ-GARCIA.         Based on my training

and experience, I know that the ICE computer indices track and

document each time an alien is deported or excluded from the

United States by ICE, was deported or excluded by the former

INS, or is granted permission to enter or re-enter the United

States.    The ICE computer indices confirmed that MENDEZ-GARCIA

had been removed, deported, and/or excluded on or about the

dates indicated on the Warrants of Removal/Deportation and

Notice to Alien Ordered Removed/Departure Verification found in

MENDEZ-GARCIA’s DHS A-File.      The ICE computer indices further

indicated that MENDEZ-GARCIA had not applied for, or obtained

from the Attorney General or the Secretary of Homeland Security,

permission to re-enter the United States.

     10.     Based on my review of MENDEZ-GARCIA’s DHS A-File, I

determined that it does not contain any record of his ever

applying for, or receiving from the Attorney General or the

Secretary of Homeland Security, permission to re-enter the


                                     6
  Case 2:21-cr-00416-FLA Document 1 Filed 05/27/21 Page 8 of 8 Page ID #:8



United States.     Based on my training and experience, I know that

such documentation is required to re-enter the United States

legally after deportation, and that if such documentation

existed, it would ordinarily be found in MENDEZ-GARCIA’s DHS A-

File.

                             IV. CONCLUSION
        11.   For the reasons described above, there is probable

cause to believe that GUILLERMO MENDEZ-GARCIA GARCIA has

committed a violation of Title 8, United States Code, Sections

1326(a) and (b)(2), Illegal Alien Found in the United States

Following Deportation.


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
                   27th day of
telephone on this _____
 May
_____, 2021.



UNITED STATES MAGISTRATE JUDGE




                                     7
